                                                               MEDICREDIT, INC.                                      You can also pay by check or
                                                                   PO Box 1629                                        credit card at our website:
                                                         Maryland Heights, MO 63043-0629                              www.medicreditcorp.com
                                                               Phone: 800-823-2318

Account #: 24637292                                                                                         Balance due on file:                    $238.21
# of Accounts on File: 1


The account(s) listed below have been placed with this agency with the full intention of collecting on this account(s). Please
give the past due account(s) the attention it deserves.
For phone payments or express mail, or MoneyGram information, call between 8:00am and 8:00pm Monday through Thursday,
8am and 5pm Friday, and 9am and 1pm Saturday. All times are Central Time Zone.

                                                    Please call to make a payment by
                                                    check or credit card by telephone
Important Notice:
Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion
thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days after receiving this notice that
you dispute the validity of this debt or any portion of it, this office will obtain verification of the debt or obtain a copy of a
judgment and mail you a copy of such judgment or verification. If you request this office in writing within 30 days after receiving
this notice this office will provide you with the name and address of the original creditor, if different from the current creditor.
Client Account #               Facility                                Patient Name                              Date of Service                      Balance
162881493                      Centennial Medical Center               Jessica Stinson                            02/24/2017                          238.21




Call us toll free at 800-823-2318.
                           This communication is from a debt collector and is an attempt to collect a debt.
                                     Any information obtained will be used for this purpose.




                                          >>> Please see reverse side for credit card payments <<<

                                                                                                               863025713_29TTTOGW0101DHCI_24637292_B1H00003
                                                       ***Detach Lower Portion and Return with Payment***




                                                                                              Account #: 24637292
TTTOGW01
                                                                                              Balance Due on File: $238.21
PO Box 1280
Oaks PA 19456-1280                                                                            Statement Date: April 6, 2018
ADDRESS SERVICE REQUESTED




                                                                                              Mail all Correspondence to:
DDFTAAFFFFDDDTAFFFDTTFAFDDFTAFFFFFFAFDADTFDDDFFDTTATTTTTFADDFTATF
                                                                                              MEDICREDIT, INC.
Marta M Stinson
                                                                                              PO Box 1629
4021 Viola Ln
                                                                                              Maryland Heights, MO 63043-0629
Franklin TN 37069-1427
                                                                                              ADDDFTDAAFTAFADATTFAFFDADFDDADFATFDFFDTFFDDFTTADAFTTDTATFFFFAFAFD
              Case 3:19-cv-00163 Document 33-3 Filed 09/24/19 Page 1 of 2 PageID #: MC0019
                                                                                    162
 If you are a TENNESSEE Resident:
 This collection agency is licensed by the Collection Service Board, State Department of Commerce and Insurance.




                       WE ACCEPT MASTERCARD, VISA, AND DISCOVER
                                                           PLEASE PAY IN FULL
         If you wish to make your payment via credit card, please complete the information below and return in the enclosed envelope.


CHECK                                                                                                                           Expiration
                                                         Account Number                                     Payment Amount        Date
 ONE
                           | | | | | | | | | | | | | | | |                                                  $                       /
 

                                         Cardholder Name                                 Signature of Cardholder                  Date
 


                                   Cardholder Street Address                              City                      State         Zip
 

                                                          (         )          -
                         Phone number for verification of information if necessary

      Case 3:19-cv-00163 Document 33-3 Filed 09/24/19 Page 2 of 2 PageID #: MC0020
                                                                            163
